Exhibit 10.2(c)
 

AMENDED AND RESTATED
 
CLARCOR INC.
 
EXECUTIVE RETIREMENT PLAN
 
 
 
(Effective January 1, 2008)
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
ARTICLE I
DEFINITIONS
1
ARTICLE II
NORMAL RETIREMENT BENEFIT
3
ARTICLE III
EARLY RETIREMENT BENEFIT
4
ARTICLE IV
CHANGE OF CONTROL
5
ARTICLE V
DISABILITY
6
ARTICLE VI
DEATH
7
ARTICLE VII
DEFERRED RETIREMENT
8
ARTICLE VIII
FORM OF PAYMENT OF BENEFITS
8
ARTICLE IX
EXPENSES
10
ARTICLE X
INALIENABILITY
11
ARTICLE XI
AMENDMENT AND TERMINATION
11
ARTICLE XII
OBLIGATIONS OF SUCCESSORS
11
ARTICLE XIII
PARTICIPANT’S RIGHTS
11
ARTICLE XIV
FORFEITURE OF BENEFITS
12
ARTICLE XV
ADMINISTRATION
12
ARTICLE XVI
CLAIMS PROCEDURE
14
ARTICLE XVII
APPLICABLE LAW
14

 

--------------------------------------------------------------------------------



AMENDED AND RESTATED
CLARCOR INC.
EXECUTIVE RETIREMENT PLAN
 
(Effective January 1, 2008)
 
CLARCOR Inc., a Delaware corporation (“CLARCOR”), adopted, effective as of
December 1, 1994, the 1994 Executive Retirement Plan (“Plan”), an unfunded plan,
providing for the payment of certain retirement and other benefits to
Participants, which Plan was fully amended and restated effective December 20,
1999 (and thereupon retitled the “Executive Retirement Plan”).  CLARCOR hereby
fully amends and restates the Plan, effective January 1, 2008, principally for
the purpose of compliance with Section 409A of the Internal Revenue Code of
1986, as amended (“Code”).
 
The Plan is intended to provide Participants certain retirement or other
termination benefits in excess of those amounts that may be provided under all
other defined benefit tax-qualified and non-qualified defined benefit pension
plans, including the CLARCOR Pension Plan and the CLARCOR Supplemental Plan.
 
All benefits that were accrued and vested under the Plan prior to January 1,
2005 (“grandfathered benefits”), whether or not payment had commenced by that
date, shall be governed by the terms of the Plan as in effect on October 3, 2004
(“1999 Plan”) and not this amendment and restatement of the Plan.  All
Participants accruing benefits from and after January 1, 2005 were fully vested
in their benefit on December 31, 2004 and are entitled to grandfathered
benefits.  For all purposes, the amount of a Participant’s grandfathered benefit
under the 1999 Plan shall be equal to the present value of the amount that the
Participant would have been entitled to receive if he had voluntarily terminated
all services (without Cause, as defined under the 1999 Plan) on December 31,
2004 and commenced to receive payment of the benefits due under the 1999 Plan on
the earliest possible date allowed under the 1999 Plan in the form having the
maximum value.
 
This amendment and restatement of the Plan applies to all benefits that are not
grandfathered benefits, which are benefits accruing to Participants from and
after January 1, 2005.
 
ARTICLE I
DEFINITIONS
 
For all purposes of the Plan, the following terms shall have the following
meanings:
 
“Average Monthly Compensation” means the result obtained by dividing the total
Compensation received by a Participant for the three consecutive Fiscal Years of
service for CLARCOR for which such Participant received his highest Compensation
by 36.  In the case of a Disabled Participant, the Compensation received in the
Fiscal Year immediately preceding that in which the Disability commences shall
be divided by twelve and the greater of the amount so computed or the amount
calculated under the first sentence shall be the Average Monthly Compensation of
the Disabled Participant.
 

--------------------------------------------------------------------------------


 
“Board” means the Board of Directors of CLARCOR Inc.  “Director” or “Directors”
means one or more members of the Board.
 
“Cause” means fraud, misappropriation or intentional material damage to the
property or business of CLARCOR or commission of a felony.
 
“Change of Control” means, with respect to a Participant, a significant change
in the ownership of the stock of CLARCOR or in the membership of the Board, as
such change may be defined in an employment, severance, change of control or
comparable agreement (“Change of Control Agreement”), if any, between CLARCOR
and the Participant.
 
“CLARCOR Pension Plan” means the CLARCOR Inc. Pension Plan (formerly the 1984
Restated CLARCOR Pension Trust) as restated or amended from time to time.
 
“CLARCOR Supplemental Plan” means the CLARCOR Inc. Supplemental Pension Plan as
restated effective January 1, 2008 and thereafter restated or amended from time
to time.
 
“Committee” means the Compensation Committee of the Board.
 
“Compensation” means the amount received by a Participant for services rendered
by such Participant to CLARCOR and its subsidiaries as base salary, bonuses and
other annual cash incentives, including amounts of compensation deferred by
election of the Participant under the Retirement Savings Plan or similar
programs. “Compensation” shall not include (a) any extraordinary cash or imputed
compensation, such as the taxable value of benefits or perquisites provided by
CLARCOR, (b) amounts paid or accrued under any long-term incentive plan of
CLARCOR (including payment of any restricted stock units), (c) any cash or
securities received by a Participant upon the exercise of a stock appreciation
right or stock option, (d) employer contributions to any tax-qualified
retirement plan or the CLARCOR Employee Stock Purchase Plan, and (e) the
difference between the exercise price of any stock option exercised by a
Participant and the then fair market value of the securities of CLARCOR thereby
acquired.  Bonuses and other incentive pay shall be deemed to be received in the
Fiscal Year earned and not in the Fiscal Year paid.
 
“Disability” or “Disabled” means that the Participant (a) is unable to engage in
substantial gainful activity by reason of a medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (b) by reason of the
Participant’s medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, the Participant is receiving income replacement
benefits for a least 3 months under CLARCOR’s long-term disability plan.
 
“Fiscal Year” means a 12-month period ending on November 30, or such other
fiscal year as hereafter may be adopted by CLARCOR for accounting purposes.
 
“Involuntary Termination” means, with respect to a Participant, a Separation
from Service of the Participant under circumstances that entitle the Participant
to receive severance benefits that are payable only in the event of an
“involuntary termination,” as such change may be defined in a “Change of Control
Agreement,” if any, between CLARCOR and the Participant.
 
2

--------------------------------------------------------------------------------


 
“Normal Retirement Date” means the first day of the month coincident with or
next following the date a Participant attains age 65.
 
“Participant” means those officers or key employees of CLARCOR or a subsidiary
who have attained at least 40 years of age and who have been designated by the
Board as Participants in the Plan.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Retirement Benefit” means the amount that would be payable to the
Participant under the CLARCOR Pension Plan or the CLARCOR Supplemental Plan (or
both) as a monthly pension payable in the form of a life and 10 year certain
annuity as determined in accordance with the provisions of the CLARCOR Pension
Plan, as though the Participant had elected such “normal form of benefit” under
that plan.
 
“Plan” means this Amended and Restated CLARCOR Inc. Executive Retirement Plan
(formerly known as the 1994 Executive Retirement Plan), as set forth herein.
 
A Participant’s “Separation from Service” means a termination of the
Participant’s employment in which the Participant and CLARCOR reasonably
anticipate that no further services would be performed by the Participant for
CLARCOR, or any other member of CLARCOR’s controlled group (within the meaning
of Treasury Regulation Section 1.409A-1(g), the “controlled group”), or that the
Participant would not thereafter perform services that exceed 20%  of the
average services performed over the preceding thirty-six (36)-month period for
CLARCOR and all other members of the controlled group and otherwise within the
scope of Treasury Regulation Section 1.409A-1(h).
 
ARTICLE II
NORMAL RETIREMENT BENEFIT
 
(a)           In the event of a Participant’s Separation from Service upon the
Participant’s Normal Retirement Date, the Participant shall receive a monthly
benefit, in the form of a single life and 15 year certain annuity, in an amount
equal to the product of (1) and (2), the total of which shall be reduced by (3):
 
(1)           four and one-third percent (4.333%) multiplied by the number of
full and fractional years of service credited to such Participant under the
CLARCOR Pension Plan after attainment of age 40, but not more than sixty-five
percent (65%); multiplied by
 
(2)           the Participant’s Average Monthly Compensation through the date of
the Participant’s Separation from Service; the product of which is reduced by
 
(3)           the sum of the participant’s Pension Retirement Benefits payable
at the Participant’s Normal Retirement Date under the CLARCOR Pension Plan and
the CLARCOR Supplemental Plan.
 
3

--------------------------------------------------------------------------------


 
(b)           Paragraph (a) to the contrary notwithstanding, if the
Participant’s Separation from Service is due to the Participant’s death, Article
VI shall apply or is due to the Participant’s Disability, Article V shall apply.
 
(c)           Unless the Participant had elected otherwise under Article III,
Paragraph (b)(2), payment of the Participant’s benefit pursuant to this
Article II shall commence on the first day of the first calendar month following
the date of the Participant’s Separation from Service and shall be subject to
the provisions of Article VI and Article VIII of the Plan (relating to the
Participant’s death and the form of payment of benefits, including the
Participant’s election of an optional form of benefit, respectively).
 
ARTICLE III
EARLY RETIREMENT BENEFIT
 
(a)           In the event of a Participant’s Separation from Service prior to
the Participant’s Normal Retirement Date but after the Participant has both
attained age 50 and completed at least five years of service, the Participant
shall receive a monthly benefit, in the form of a single life and 15 year
certain annuity, in an amount equal to the product of (1) and (2), which shall
be reduced by (3):
 
(1)           four and one-third percent (4.333%) multiplied by the number of
full and fractional years of service the Participant has been credited with
under the CLARCOR Pension Plan after attainment of age 40, but not more than
sixty-five percent (65%); multiplied by
 
(2)           the Participant’s Average Monthly Compensation through the date of
the Participant’s Separation from Service; the product of which is reduced by
 
(3)           the sum of the Participant’s Pension Retirement Benefits payable
at the Participant’s Normal Retirement Date under the CLARCOR Pension Plan and
the CLARCOR Supplemental Plan.
 
(b)           Payment of benefits pursuant to this Article III shall commence on
the first day of the first calendar month following the latest date hereinafter
provided:
 
(1)           the date of the Participant’s attainment of age 55,
 
(2)           the date of the Participant’s attainment of a fixed age or date,
after age 55, (and not later than attainment of age 65) as may be designated by
the Participant, and
 
(3)           the date of the Participant’s Separation from Service.
 
In the absence of a Participant’s written designation of a benefit commencement
date under Paragraph (b)(2), Paragraph (b)(2) shall be disregarded.  Anything
herein to the contrary notwithstanding, any benefit payable under this Plan
pursuant to Article II, this Article III, Article V or Article VII shall be paid
or commence to be paid on the date or the occurrence of the event that benefits
accruing from and after January 1, 2005 are payable or commence to be payable to
the Participant (if payable to the Participant) under the CLARCOR Inc. Amended
and Restated Supplemental Pension Plan (“SPP”) in such case as benefits become
payable under the SPP upon the occurrence of the Participant’s Benefit
Commencement Date (as defined in the SPP).
 
4

--------------------------------------------------------------------------------


 
(c)           The Participant’s election under Paragraph (b) shall be made on or
before the day that is 30 days following the first day of the Participant’s
eligibility to participate under the Plan and (whether made or deemed made)
shall become irrevocable on such 30th day.  Any Participant who is participating
in the Plan on or before December 31, 2008 may make a written election or deemed
election under Paragraph (b) on or before December 31, 2008, and which election
(whether made or deemed made) shall become irrevocable on December 31, 2008;
provided, no such election or deemed election shall cause any amount due under
the Plan to be accelerated into the 2008 calendar year that otherwise would be
payable in a calendar year after 2008 or cause any such payment that becomes
payable during  the 2008 calendar year to be postponed into a calendar year
after 2008.  The election provided under Paragraph (b) shall be in writing on a
form approved by the Committee (or its delegate) and received by the Committee
(or its delegate) not later than the date such election becomes irrevocable
hereunder.
 
(d)           Benefit payments shall be subject to the provisions of Article VI
and Article VIII  of the Plan (relating to death and the form of payment of
benefits, including the Participant’s election of an optional form of benefit,
respectively).  If payment of benefits commences prior to the Participant’s
Normal Retirement Date, the benefit determined under Paragraph (a) shall be
actuarially reduced, before determination of any actuarially equivalent optional
form of benefit under Article VIII, according to the same unisex mortality
assumption and interest rate being used on the annuity commencement (or other
payment) date to calculate alternate benefits under the CLARCOR Pension Plan.
 
(e)           Paragraph (a) to the contrary notwithstanding, no benefits shall
be payable from the Plan to or with respect to a Participant if the
Participant’s Separation from Service  occurs before the Participant has both
attained age 50 and completed at least five years of service, unless such
Separation from Service is (x) due to the Participant’s death (in which case
Article VI shall apply), (y) due to the Participant’s Disability (in which case
Article V shall apply), or (z) due to the Participant’s Involuntary Termination
following a Change of Control (in which case Article IV, shall apply).
 
ARTICLE IV
CHANGE OF CONTROL
 
In  the event of a Change of Control, and at any time following such Change of
Control the employment of a Participant by CLARCOR and all subsidiaries
terminates prior to his Normal Retirement Date by reason of an Involuntary
Termination following a Change of Control, the Participant shall be entitled to
receive payment of his benefit as determined as of the date of the Participant’s
Separation from Service in the manner set forth below, subject to any further
deferral required pursuant a subsequent election made under Article VIII,
Paragraph (d):
 
(1)           A single sum payment of his benefit, which shall be in an amount
that is actuarially equivalent to such benefit as determined in accordance with
Article VIII.
 
5

--------------------------------------------------------------------------------


 
(2)           The Participant’s election or deemed election under Article III,
Paragraph (b), shall be disregarded.
 
(3)           The requirement that the Participant have attained age 50 and
completed at least five years of service shall be deemed satisfied (if he had
not otherwise actually satisfied such requirement).
 
(4)           The terms of Article III, Paragraph (a), shall apply, together
with the appropriate actuarial reduction under Paragraph (d) determined based on
the Participant’s age on the date of the Separation from Service, except that
for purposes of computing the Article III benefit under Paragraphs (a)(1) and
(a)(2) thereof (and prior to reduction under Paragraph (d) thereof) the
Participant shall be deemed to have completed one additional year of service
(not to exceed five years) for each 365-day period from the date of such
Separation from Service through the attainment of the Participant’s Normal
Retirement Date; and
 
(5)           In applying Article III, Paragraph (d), the Participant shall be
deemed to  have a Normal Retirement Date that is the attainment of age 60 solely
for the purpose of determining the actuarial reduction, if any.  For such
purpose, Article VII shall not apply if the Participant had actually attained
age 60 on the date of his Separation from Service.
 
Provided, if such Change of Control is not a change in ownership or effective
control of CLARCOR or of a substantial portion of the assets of CLARCOR, within
the meaning of section 409A(a)(2)(A)(v) and Treasury Regulation Section
1.409A-3(i)(5) or such Separation from Service does not occur within two years
following a Change of Control that is such a change in ownership or effective
control of CLARCOR or of a substantial portion of the assets of CLARCOR, the
provisions of Subparagraphs (1) and (2) this Article IV shall not apply and the
provisions of Article III, Paragraphs (b), (c) and (d) shall apply.
 
ARTICLE V
DISABILITY
 
(a)           In the event of a Participant’s Disability prior to his Normal
Retirement Date, the Participant shall be entitled to receive a monthly benefit,
in the form of a single life and 15 year certain annuity, equal to the product
of (1) and (2) reduced by (3):
 
(1)           four and one-third percent (4.333%) multiplied by the number of
full and fractional years of service credited to the Participant under the
CLARCOR Pension Plan after attainment of age 40, but not more than sixty-five
percent (65%); multiplied by
 
(2)           the Participant’s Average Monthly Compensation through the date of
the Participant’s Disability; the product of which is reduced by
 
6

--------------------------------------------------------------------------------


 
(3)           the sum of the Participant’s Pension Retirement Benefits payable
at the Participant’s Normal Retirement Date under the CLARCOR Pension Plan and
the CLARCOR Supplemental Plan.
 
(b)           Payment of benefits shall commence on the first day of the first
calendar month following the date of the Participant’s Disability, determined as
if the Participant had Separated from Service under Article III on the date of
the Participant’s Disability (if not otherwise Separating from Service on such
date), including any actuarial reduction determined according Article III,
Paragraph (d), and disregarding the Participant’s election or deemed election
under Article III, Paragraph (b).  Payment of benefits shall be subject to the
provisions of Article VI and Article VIII of the Plan (relating to death and the
form of payment of benefits, including the Participant’s election of an optional
form of benefit, respectively).
 
ARTICLE VI
DEATH
 
In the event that a married Participant dies before his spouse (“spouse,” as
determined under the CLARCOR Pension Plan), the surviving spouse shall be
entitled to receive the following benefits:
 
(a)           If the death of the Participant occurs prior to the commencement
of benefits hereunder, and prior to the Participant’s Normal Retirement Date,
the Participant’s spouse shall receive a monthly benefit actuarially equivalent
to the benefit calculated in accordance with Article V, in the amount that would
have been payable to the Participant if he had become Disabled on the date of
the Participant’s death.  If the death of the Participant occurs prior to the
commencement of benefits hereunder, and on or after the Participant’s Normal
Retirement Date, the Participant’s spouse shall receive a monthly benefit
actuarially equivalent to the benefit calculated in accordance with Article VII
as if such Participant had Separated from Service on the day of the
Participant’s death.   Payment of monthly benefits to the surviving spouse shall
be in the form of a single life annuity that is actuarially equivalent to a
15 year temporary annuity (i.e., payments until the first to occur of the
surviving spouse’s death or the lapse of 15 years) of the benefit amount
determined under Article V or Article VII, as the case may be, and shall
commence on the first day of the first calendar month following the later of
(i) the date the Participant dies and (ii) the date the Participant would have
attained age 60 had the Participant survived.  If the Participant shall die
before the commencement of benefits under the Plan and the Participant is not
married at the time of his death, then no benefit shall be payable under the
Plan.
 
(b)           If the death of the Participant occurs after the commencement of
payment of annuity benefits hereunder (if so elected by the Participant), the
Participant’s surviving spouse to whom the Participant was married at the date
benefits commenced (if still so married on the date of the Participant’s death
and if not so married the spouse shall be deemed to have not survived the
Participant) shall continue to receive monthly payments, in the same amount as
paid to the Participant, as a 15 year temporary annuity benefit (i.e., payments
until the first to occur of the surviving spouse’s death or the lapse of 15
years from the date payments to the Participant commenced). Unless the
Participant is married on the date that the Participant commenced benefits, no
further benefit shall be payable after the death of the Participant under the
Plan.
 
7

--------------------------------------------------------------------------------


 
(c)           If the Participant has received the benefits to which he is
entitled from the Plan in the form of a single sum payment prior to his death,
no further benefits shall be paid thereafter.  If the Participant dies without a
surviving spouse, no further benefits shall be paid thereafter.
 
ARTICLE VII
DEFERRED RETIREMENT
 
(a)           In the event a Participant’s Separation from Service occurs after
his Normal Retirement Date, the Participant shall receive a monthly benefit, in
the form of a single life and 15 year certain annuity, in an amount equal to the
product of (1) and (2), the total of which shall be reduced by (3).
 
(1)           four and one-third  percent (4.333%) multiplied by the number of
full and fractional years of service credited to the Participant under the
CLARCOR Pension Plan after attainment of age 40 to the Participant’s Deferred
Retirement Date, but not more than sixty-five percent (65%); multiplied by
 
(2)           the Participant’s Average Monthly Compensation through the date of
the Participant’s Separation from Service; the product of which is reduced by
 
(3)           the sum of the Participant’s Pension Retirement Benefits payable
at Normal Retirement Date under the CLARCOR Pension Plan and the CLARCOR
Supplemental Plan.
 
(b)           Payment of benefits pursuant to this Article VII shall commence on
the first day of the first calendar month following the date elected (or deemed
elected) by the Participant pursuant to the provisions of Article III, Paragraph
(b), and shall be subject to the provisions of Article VI and Article VIII of
the Plan.
 
ARTICLE VIII
FORM OF PAYMENT OF BENEFITS
 
(a)           A Participant may elect to receive the payment of his benefit in
one of the following optional forms: (1) a single sum payment or (2) a single
life and 15 year certain annuity.  The determination of an elected single sum
payment shall be actuarially equivalent to a single life and 15 year certain
annuity and shall be based on the unisex mortality assumptions then being used
to calculate alternative benefits under the CLARCOR Pension Plan and on the
immediate interest rate that would be used by the PBGC for purposes of
determining the present value of a single sum distribution on plan termination
as in effect as of the date benefits under the Plan are to commence.
 
(b)           The Participant’s election under Paragraph (a) shall be made in
writing, in a form approved by the Committee (or its delegate), at such time as
his election is due under Article III, Paragraph (c), and shall become
irrevocable on the last date thereunder for making such election (except as
provided in Paragraph (d) of this Article VIII).
 
8

--------------------------------------------------------------------------------


 
(c)           In the absence of the Participant’s timely written election to
receive his benefit in a single sum under Paragraph (a), the Participant shall
be deemed to have elected to receive his benefits in the form of a single life
and 15 year certain annuity if paid pursuant to Article II, III, V or VII.
 
(d)           After the date on which the Participant’s election of a benefit
commencement date under Article III, Paragraph (b), or of a form of payment
under Paragraph (b) of this Article VIII, becomes irrevocable, the Participant
may subsequently elect a different benefit commencement date under Article III,
Paragraph (b) or form of payment under Article VIII, Paragraph (a), or both,
provided such subsequent election:
 
(1)           Shall not take effect until at least 12 months after the date on
which such subsequent election is made;
 
(2)           Is made not less than 12 months before the date on which a single
sum payment is scheduled to occur or other benefit would commence, respecting a
modification of any elected fixed date for such payment under Article III,
Paragraph (b)(2), if applicable; and
 
(3)           Provides that such single sum payment date or annuity payment
commencement date is further deferred for a period of not less than five years
from the payment or commencement date that otherwise would apply in the absence
of such subsequent election.  Such further deferral shall not apply to any
payment due upon the occurrence of a Separation from Service due to death or
Disability.
 
A subsequent election under this Paragraph (d) shall supersede the Participant’s
latest preceding election (including any deemed election) under the
Plan.  Anything in this Paragraph (d) to the contrary notwithstanding, any
election under this Paragraph (d) shall be void if the Participant is
participating under the SPP and has not made the same subsequent election as to
form of payment under the SPP (disregarding any subsequent election under the
SPP from one form of annuity to another actuarial equivalent form of annuity
thereunder) as is made as under this Plan (for which purpose a single life and
15 year annuity certain annuity hereunder shall be deemed the same as any
annuity benefit subsequently elected under the SPP).
 
(e)           Anything in the Plan to the contrary notwithstanding, single sum
payments due under the Plan shall be paid or annuity payments shall commence:
 
(1)           Not later than the later of (x) December 31 of the calendar year
in which the Participant’s Separation from Service or  elected fixed date under
Article III, Paragraph (b)(2) (or any other such date in which such payment may
be due) (each an “applicable date”), or (y) the fifteenth day of the third
calendar month following such applicable date,
 
(2)           Not more than 30 days prior to such applicable date, and
 
(3)           The Participant shall have no authority (directly or indirectly)
to designate which taxable year of the Participant such amount is paid or
annuity commences.
 
9

--------------------------------------------------------------------------------


 
Upon the commencement of annuity benefit payments hereunder, such payments shall
not be suspended upon any resumption of services with CLARCOR or any subsidiary
by the Participant following a Separation from Service (and without regard for
any suspension of benefits under the CLARCOR Pension Plan).
 
(f)           Subject to any further deferral required pursuant a subsequent
election made under Article VIII, Paragraph (d), any payment due to a
Participant, as a single sum or an annuity commencing upon the occurrence of a
Separation from Service, who is a specified employee shall be delayed and the
delayed amount paid in a single sum, together with interest thereon (not
compounded) at the prime rate,  as soon as practicable (but not later than the
fifteenth day of the third calendar month) after the later of the date that is
six months after the date of the Participant’s Separation from Service or the
date of the death of the Participant after the Participant’s Separation from
Service.  For purposes hereof, whether the Participant is a “specified employee”
on the date of the Participant’s Separation from Service shall be determined in
accordance with the default provisions of Treasury Regulation Section
1.409A-1(i), with the “identification date” to be December 31 and the “effective
date” to be the April 1 following the identification date.
 
(g)           Except as provided at Article IV, if the Participant has elected
payment in the form of a single sum and the full amount of the single sum would
not be deductible by CLARCOR, under the provisions of the Code if paid in one
taxable year of CLARCOR, CLARCOR shall delay payment of such portion that would
not be deductible and, subject to any further deferral required pursuant a
subsequent election made under Article VIII, Paragraph (d), pay that amount in
the first succeeding taxable year of the Participant in which it is deductible
by CLARCOR.  Interest shall be paid on the unpaid balance at the prime rate.
 
(h)           All payments under the Plan shall be subject to all applicable
income and other tax withholding requirements.
 
ARTICLE IX
EXPENSES
 
Costs and expenses of administering the Plan and providing the benefits
hereunder shall be paid by CLARCOR.  CLARCOR shall pay, to the full extent
permitted by law, all legal fees and expenses which the Participant may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by CLARCOR, the Participant or others relating to the validity or enforceability
of, or liability under, any provision of the Plan or any guarantee of
performance thereof (including as a result of any contest by the Participant
about the amount of any payment pursuant to the Plan), plus in each case
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code (determined as of the date such contest
commences), and for such delay in payment of the Participant’s benefit bearing
interest in the manner provided under Article VIII, Paragraph (g).   In all
events, such payment of fees and expenses shall be made not later than the last
day of the taxable year of the Participant following the taxable year in which
such fees or expenses were incurred.
 
10

--------------------------------------------------------------------------------


 
ARTICLE X
INALIENABILITY
 
No benefit payment under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge prior to actual receipt thereof by a Participant or his spouse and any
attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt shall be void; nor shall CLARCOR be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person entitled to any benefit.
 
ARTICLE XI
AMENDMENT AND TERMINATION
 
CLARCOR may amend or terminate the Plan at any time by action of the Board,
without the consent of any Participant or his spouse or beneficiaries; provided,
however, that (a) the Plan shall not be amended or terminated so as to reduce
the benefits payable to a Participant to less than the amount the Participant
would have been entitled to receive if the Participant had retired (if the
Participant was then eligible to do so) or otherwise terminated his employment
immediately preceding the effective date of such amendment or termination; (b)
no amendment or termination shall reduce the benefit payable under the Plan to a
Participant whose employment terminated prior to such amendment or termination,
or to a spouse of such Participant; and (c) no amendment or termination of the
Plan shall accelerate the payment of any amount to a Participant from the date
on which such amount otherwise is payable hereunder except as permitted pursuant
to Treasury Regulation Section 1.409A-3(j).
 
ARTICLE XII
OBLIGATIONS OF SUCCESSORS
 
CLARCOR shall not be a party to any merger, consolidation or reorganization
unless its obligations under the Plan are expressly assumed by its successor or
successors.  The provisions of the Plan shall bind and inure to the benefit of
CLARCOR and its successors and assigns.
 
ARTICLE XIII
PARTICIPANT’S RIGHTS
 
(a)           The right of a Participant or any person claiming under the Plan
to receive distributions hereunder shall be an unsecured claim against the
general assets of CLARCOR and no Participant (or surviving spouse) shall have
any rights in or against any particular asset of CLARCOR.  Such assets of
CLARCOR shall not be held under any trust for the benefit of Participants, their
beneficiaries, heirs, successors or assigns, or held in any way as collateral
security against the obligations of CLARCOR under the Plan.  CLARCOR in its sole
discretion, may, however, elect to provide for its liabilities under the Plan
through a trust or funding vehicle; provided, however, that the terms of any
such trust or funding vehicle shall not alter the status of Participants,
surviving spouses and other beneficiaries as mere general unsecured creditors of
CLARCOR or otherwise cause the Plan to be funded or benefits taxable to
Participants, surviving spouses and other beneficiaries except upon actual
receipt.
 
11

--------------------------------------------------------------------------------


 
(b)           Anything in the Plan or in any trust providing benefits under the
Plan to the contrary notwithstanding, no asset of any such trust shall be
located outside the United States of America.  Anything in the Plan to the
contrary notwithstanding, at no time shall any asset of CLARCOR or any member of
CLARCOR’s controlled group (as defined under “Separation from Service” at
Article I) be restricted, set aside, reserved or transferred in trust for the
benefit of (1) any Participant under the Plan, as a result of a change in the
financial health of CLARCOR or any controlled group member or (2) an applicable
covered employee (to the extent applicable under section 409A(b)(3)(A)(i) of the
Code) or other employee, that is a Participant under the Plan, at any time
during a restricted period respecting any tax-qualified defined benefit plan
sponsored by CLARCOR or any other controlled group member (other than a
multi-employer defined benefit plan for employees covered by a collective
bargaining agreement with CLARCOR or any controlled group member).  For such
purpose, “applicable covered employee” and “restricted period” shall have the
meanings set forth in Section 409A(b)(3) of the Code.
 
(c)           Nothing herein shall confer upon any Participant any right to
continue in CLARCOR’s employment.
 
ARTICLE XIV
FORFEITURE OF BENEFITS
 
(a)           Anything to the contrary contained in the Plan notwithstanding, if
the employment of a Participant is terminated by CLARCOR and/or its subsidiaries
for Cause no benefits shall be payable from the Plan to or with respect to such
Participant.
 
(b)           Anything to the contrary contained in the Plan notwithstanding,
unless the Board shall otherwise determine in its sole discretion, all benefits
paid or payable to a Participant under the Plan prior to a Change of Control
(other than benefits payable pursuant to Article IV) shall be forfeited if the
Participant, without the prior written consent of CLARCOR, knowingly engages in
(as owner, partner, shareholder, employer, director, officer, agent, consultant
or otherwise), with or without compensation, any business which is in
competition with CLARCOR or any of its subsidiaries or if the Participant,
without the prior written consent of CLARCOR, provides any third party with any
confidential information with respect to CLARCOR or any of its subsidiaries.
 
ARTICLE XV
ADMINISTRATION
 
(a)           The Plan shall be administered by the Board which may delegate
(and revoke such delegation of) its duties to or request advice from the
Committee.  On the date of this amendment and restatement of the Plan, the Board
has delegated its administrative responsibilities (but not its authority to
determine Participants, as defined under Article I) to the Committee.  The Board
or Committee shall have sole discretionary authority to control and manage the
operations and administration of the Plan, including the authority to construe
and interpret the Plan, decide all questions of eligibility and determine the
amount, manner and time of payment of any benefits hereunder, and all other
rights and powers necessary and convenient to the carrying out of its functions
hereunder.  Any decision by the Board or Committee shall be final and binding on
all parties hereto, subject to the claims procedure described below.  The Board
or Committee may appoint one or more officers of CLARCOR to assist it in the
administration of the Plan in accordance with the terms hereof, provided that
none of such officers shall exercise any discretion to determine the amount due,
or the form or timing of the payment of benefits due under the Plan with respect
to any one or more of such officers.
 
12

--------------------------------------------------------------------------------


 
(b)           If the Board or Committee finds that any Participant or surviving
spouse to whom an amount is payable under the Plan is unable to care for his
affairs, any payment due (unless prior claim therefor shall have been made by a
duly authorized guardian or other legal representative) may be paid, upon
appropriate indemnification of the Board and Committee to any person who is
charged with the support of the Participant or surviving spouse.  Any such
payment shall be payment for the benefit of the Participant and shall be a
complete discharge of any liability of CLARCOR and all participating employers
under the Plan to the Participant or surviving spouse.
 
(c)           CLARCOR shall indemnify and hold harmless each employee, officer,
or director of CLARCOR (or any other employer hereunder) to whom is delegated
duties, responsibilities, and authority with respect to the Plan against all
claims, liabilities, fines and penalties, and all expenses reasonably incurred
by or imposed upon him (including but not limited to reasonable attorney fees)
which arise as a result of his actions or failure to act in connection with the
operation and administration of the Plan to the extent lawfully allowable and to
the extent that such claim, liability, fine, penalty, or expense is not paid for
by liability insurance purchased or paid for by CLARCOR.  Notwithstanding the
foregoing, CLARCOR shall not indemnify any person for any such amount incurred
through any settlement or compromise of any action unless CLARCOR consents in
writing to such settlement or compromise.
 
(d)           Any notice or filing required or permitted to be given to the
Board or Committee (or its delegate) shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to:
 
If to CLARCOR:


CLARCOR Inc.
840 Crescent Centre Drive
Suite 600
Franklin, TN  37067
ATT: Chief Administrative Officer


If to the Participant or surviving spouse:


At the last known address on the personnel records of CLARCOR
 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the third day after the date shown on the postmark on the
receipt for registration or certification.
 
13

--------------------------------------------------------------------------------


 
(e)           The captions of the articles of the Plan are for convenience only
and shall not control or affect the meaning or construction of any of its
provisions.  Use of the masculine, feminine and neuter pronouns in the Plan are
intended to be interchangeable and use of the singular shall include the plural,
unless the context clearly indicates otherwise.  The use of the words “include,”
“includes” and “including” shall be deemed to be followed by the words and
punctuation “, without limitation,”. The illegality or invalidity of any
provision of the Plan shall not affect its remaining parts, but the Plan shall
be construed and enforced without such illegal or invalid provisions.
 
ARTICLE XVI
CLAIMS PROCEDURE
 
If the Participant or his spouse believes he or she is entitled to benefits
pursuant to the Plan in an amount greater than those which he is receiving or
has received, he may file a claim with the Committee.  Such a claim shall be in
writing and state the nature of the claim, the facts supporting the claim, the
amount claimed, and the address of the claimant.  The Committee shall review the
claim and, unless special circumstances require an extension of time, within 90
days (45 days in the case of a claim of Disability) after receipt of the claim,
give written notice by registered or certified mail to the claimant of its
decision with respect to the claim.  If special circumstances require an
extension of time, the claimant shall be so advised in writing within the
initial 90-day period and in no event shall such an extension exceed 90 days (30
days in the case of a claim of Disability).  The notice of the Committee’s
decision with respect to the claim shall be written in a manner calculated to be
understood by the claimant and, if the claim is wholly or partially denied,
shall set forth the specific reasons for the denial, specific references to the
pertinent Plan provisions on which the denial is based, a description of any
additional material or information necessary for the claimant to perfect the
claim, an explanation of why such material or information is necessary, and an
explanation of the claim review procedure under the Plan.  The Committee shall
also advise the claimant that the claimant or his duly authorized representative
may request a review by the Committee of the denial by filing with the
Committee, within 65 days after notice of the denial has been received by the
claimant, a written request of such review.  The claimant shall be informed that
he may have reasonable access to pertinent documents and submit comments in
writing to the Committee within the same 65-day period.  If a request is so
filed, review of the denial shall be made by the Committee within, unless
special circumstances require an extension of time, 60 days after receipt of
such request (45 days in the case of a claim of Disability), and the claimant
shall be given written notice of the final decision.  If special circumstances
require an extension of time, the claimant shall be so advised in writing within
the initial 60-day period (45 days in the case of a claim of Disability) and in
no event shall such an extension exceed 60 days (45 days in the case of a claim
of Disability).  The notice of the final decision shall include specific reasons
for the decision and specific references to the pertinent Plan provisions on
which the decision is based and shall be written in a manner calculated to be
understood by the claimant.
 
ARTICLE XVII
APPLICABLE LAW
 
The Plan shall be governed by and subject to applicable Federal laws and the
laws of the State of Tennessee.
 
14

--------------------------------------------------------------------------------

